
	
		IB
		Union Calendar No. 27
		112th CONGRESS
		1st Session
		H. R. 1232
		[Report No.
		  112–55]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 29, 2011
			Mr. Camp introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		
			April 6, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on March 29, 2011
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to eliminate certain tax benefits relating to
		  abortion.
	
	
		1.Deduction for medical
			 expenses not allowed for abortions
			(a)In
			 generalSection 213 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(g)Amounts paid for
				abortion not taken into account
						(1)In
				generalAn amount paid during the taxable year for an abortion
				shall not be taken into account under subsection (a).
						(2)ExceptionsParagraph (1) shall not apply to—
							(A)an abortion—
								(i)in the case of a
				pregnancy that is the result of an act of rape or incest, or
								(ii)in the case where a
				woman suffers from a physical disorder, physical injury, or physical illness
				that would, as certified by a physician, place the woman in danger of death
				unless an abortion is performed, including a life-endangering physical
				condition caused by or arising from the pregnancy, and
								(B)the treatment of any
				infection, injury, disease, or disorder that has been caused by or exacerbated
				by the performance of an
				abortion.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			2.Disallowance of
			 refundable credit for coverage under qualified health plan which provides
			 coverage for abortion
			(a)In
			 generalSubparagraph (A) of
			 section 36B(c)(3) of the Internal Revenue Code of 1986 is amended by inserting
			 before the period at the end the following: or any health plan that
			 includes coverage for abortions (other than any abortion or treatment described
			 in section 213(g)(2)).
			(b)Option to purchase or
			 offer separate coverage or planParagraph (3) of section 36B(c)
			 of such Code is amended by adding at the end the following new
			 subparagraph:
				
					(C)Separate abortion
				coverage or plan allowed
						(i)Option to purchase
				separate coverage or planNothing in subparagraph (A) shall be
				construed as prohibiting any individual from purchasing separate coverage for
				abortions described in such subparagraph, or a health plan that includes such
				abortions, so long as no credit is allowed under this section with respect to
				the premiums for such coverage or plan.
						(ii)Option to offer
				coverage or planNothing in
				subparagraph (A) shall restrict any non-Federal health insurance issuer
				offering a health plan from offering separate coverage for abortions described
				in such subparagraph, or a plan that includes such abortions, so long as
				premiums for such separate coverage or plan are not paid for with any amount
				attributable to the credit allowed under this section (or the amount of any
				advance payment of the credit under section 1412 of the Patient Protection and
				Affordable Care
				Act).
						.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after December 31, 2013.
			3.Disallowance of small
			 employer health insurance expense credit for plan which includes coverage for
			 abortion
			(a)In
			 generalSubsection (h) of
			 section 45R of the Internal Revenue Code of 1986 is amended—
				(1)by striking Any
			 term and inserting the following:
					
						(1)In
				generalAny
				term
						,
				and
				(2)by adding at the end the
			 following new paragraph:
					
						(2)Exclusion of health
				plans including coverage for abortionThe terms qualified health
				plan and health insurance coverage shall not include any
				health plan or benefit that includes coverage for abortions (other than any
				abortion or treatment described in section
				213(g)(2)).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Distributions for
			 abortion expenses from certain accounts and arrangements included in gross
			 income
			(a)Flexible spending
			 arrangements under cafeteria plansSection 125 of the Internal Revenue Code of
			 1986 is amended by redesignating subsections (k) and (l) as subsections (l) and
			 (m), respectively, and by inserting after subsection (j) the following new
			 subsection:
				
					(k)Abortion reimbursement
				from flexible spending arrangement included in gross incomeNotwithstanding section 105(b), gross
				income shall include any reimbursement for expenses incurred for an abortion
				(other than any abortion or treatment described in section 213(g)(2)) from a
				health flexible spending arrangement provided under a cafeteria plan. Such
				reimbursement shall not fail to be a qualified benefit for purposes of this
				section merely as a result of such inclusion in gross
				income.
					.
			(b)Archer
			 MSAsParagraph (1) of section
			 220(f) of such Code is amended by inserting before the period at the end the
			 following: , except that any such amount used to pay for an abortion
			 (other than any abortion or treatment described in section 213(g)(2)) shall be
			 included in the gross income of such holder.
			(c)HSAsParagraph (1) of section 223(f) of such
			 Code is amended by inserting before the period at the end the following:
			 , except that any such amount used to pay for an abortion (other than
			 any abortion or treatment described in section 213(g)(2)) shall be included in
			 the gross income of such beneficiary.
			(d)Effective
			 dates
				(1)FSA
			 reimbursementsThe amendment made by subsection (a) shall apply
			 to expenses incurred with respect to taxable years beginning after the date of
			 the enactment of this Act.
				(2)Distributions from
			 savings accountsThe
			 amendments made by subsection (b) and (c) shall apply to amounts paid with
			 respect to taxable years beginning after the date of the enactment of this
			 Act.
				
	
		April 6, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
